Citation Nr: 1631143	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  13-22 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral lower extremity peripheral vascular disease (PVD), to include as secondary to service-connected angiosarcoma, and as due to herbicide exposure in service.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 





INTRODUCTION

The Veteran served on active duty in the United States Army from January 1965 to January 1973, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision, sent to the Veteran in March 2013, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Board remanded the claim in May 2015 and January 2016.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the evidence indicates that the Veteran's PVD did not have its onset in service, is not otherwise related to service, and is not related to the Veteran's service-connected angiosarcoma. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for PVD are not met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table decision). 

Under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e), as to Veterans who served in Vietnam during a certain time period, certain diseases may be presumed to have resulted from exposure to herbicide agents such as Agent Orange.  Regulations provide that if a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  The list of diseases subject to the regulatory presumption of service connection due to exposure to herbicides while serving in the Republic of Vietnam does not include PVD. 

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120   (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Additionally, service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show: (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 


Analysis

The Veteran asserts that his PVD is related to herbicide exposure.  See July 2011 VA scars examination report.  Alternatively, he states that his currently diagnosed bilateral lower extremity PVD was caused or aggravated by the treatment for his service-connected angiosarcoma.  See April 2013 Notice of Disagreement; April 2013 letter of Dr. R.B.; August 2013 substantive appeal; August 2013 letter of Dr. R.B.  As an initial matter, the Board observes that the Veteran is currently service-connected for peripheral neuropathy of the bilateral lower extremities and angiosarcoma.  PVD was diagnosed by bilateral ankle index in the May 2012 VA examination.  Moreover, the Veteran served two tours of active duty in the Republic of Vietnam and his exposure to herbicides is therefore conceded.  Thus, with respect to direct and secondary service connection, the crux of the case rests with establishing a medical nexus.

Regarding entitlement to service connection on a direct basis for PVD, the February 2016 VA examiner opined that the Veteran's PVD was caused by his non-service-connected hyperlipidemia.  The examiner noted that the Veteran's service treatment records, including entry and exit examinations, were silent for any symptoms of or treatment for vascular disease.  Moreover, there were no records contemporaneous to service suggesting development of vascular disease; instead, the earliest medical record reflecting a diagnosis of PVD was dated 2012.  Finally, the examiner emphasized that there is no known relationship between herbicide exposure and development of PVD.  

Regarding secondary service connection, the September 2015 VA examiner reviewed the entire claims file opined that the Veteran's PVD was not caused by the Veteran's chemotherapy treatment for angiosarcoma.  In support of this conclusion, the examiner stated that he could find no medical treatise literature linking PVD with chemotherapeutic agents used to treat the Veteran.  The examiner noted that the Veteran had been diagnosed with hyperlipidemia, a major PVD risk factor, prior to his diagnosis of angiosarcoma.  The examiner emphasized that the Veteran's neuropathy was due to chemotherapy, but that this was a separate and distinct condition from PVD.  He also stated that he could not opine as to whether the Veteran's angiosarcoma (and chemotherapeutic agents used to treat the condition) was aggravating the Veteran's PVD, absent any supporting medical literature and given the Veteran's diagnosis of hyperlipidemia.  As a rationale was provided for this speculative opinion, it is not inadequate.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Veteran has sent in two letters from Dr. R.B. which he stated supported his claim for entitlement to service connection PVD.  Both of these letters, dated April 2013 and August 2013, discuss the Veteran's peripheral neuropathy and not PVD.  As noted above, these are distinct diseases and the Veteran's bilateral lower extremity peripheral neuropathy is already service-connected.  The letters did not suggest that the Veteran's PVD was related to chemotherapy or his angiosarcoma.  In fact, all of the competent medical evidence links the Veteran's PVD to his pre-sarcoma hyperlipidemia. 

There is no other competent evidence of record addressing the etiology of the Veteran's PVD.  In this regard, the Veteran is not competent to determine the etiology of his PVD, as to do so requires medical expertise.

In conclusion, there is no competent medical evidence of record connecting the Veteran's PVD to service or to his service-connected angiosarcoma.  As such, service connection for PVD must be denied.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for PVD is denied. 



____________________________________________
S. BUSH
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


